Citation Nr: 1008728	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  02-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the appellant is basically eligible for 
Department of Veterans (VA) benefits based on a period of 
service from October 19, 1988, to May 28, 1991.

2.  Entitlement to service connection for low back 
disability, including for VA health care purposes.

3.  Entitlement to service connection for a right wrist 
disability, including for VA health care purposes.


REPRESENTATION

Appellant represented by:	Theodore D. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the Texas Army National Guard 
from February 1985 to October 1988, during which time he had 
periods of active duty for training (ACDUTRA), including from 
June 7 to August 2, 1985, and from August 19 to November 17, 
1987.  

The appellant subsequently served on active duty in the U.S. 
Army from October 19, 1988, to May 28, 1991.  He received a 
bad conduct discharge, pursuant to a special court-martial, 
for wrongfully distributing marijuana; wrongfully and 
unlawfully making a false statement under oath; and of 
disrespectful language to a non-commissioned officer.  In 
March 2001, the Army Board for Correction of Military Records 
denied the appellant's request to upgrade his bad conduct 
discharge.  

Procedural history-basic eligibility for VA benefits

This matter originally came to the Board of Veterans' Appeals 
(Board) from determinations of the VA Regional Office (RO) in 
Waco, Texas.  

In an August 2001 administrative decision, the RO determined 
that the character of the appellant's service in the U.S. 
Army from October 19, 1988, to May 19, 1991, was a bar to his 
eligibility for VA benefits, including health care under 
Chapter 17, for any disability from that period.  In an 
August 2001 rating decision, the RO determined that the 
appellant was not insane at the time of the commission of the 
acts which resulted in his bad conduct discharge.  

The appellant appealed the RO's determinations.  In a June 
2005 decision, the Board denied basic eligibility for VA 
benefits, determining that the character of the appellant's 
discharge was a bar to his receipt of VA benefits for the 
period of service from October 19, 1988, to May 28, 1991.  

The appellant appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in June 2006, 
the appellant's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand, finding that VA had failed to provide the appellant 
with preadjudicatory notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), as required by Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In a June 2006 
order, the Court granted the motion, vacated the Board's June 
2005 decision denying basic eligibility for VA benefits for 
the period of service from October 19, 1988, to May 28, 1991, 
and remanded the matter for readjudication.  

In November 2006 and March 2009, the Board remanded the 
matter for the issuance of a VCAA letter.  The matter has now 
been returned to the Board for readjudication.  

Procedural history-service connection for right wrist and 
low back disabilities, including for VA health care purposes.

In a February 2002 rating decision, the RO, inter alia, 
denied service connection for right wrist and low back 
disabilities.  In August 2002, the appellant submitted a 
notice of disagreement with the denial of service connection 
for a right wrist disability and a Statement of the Case 
addressing the matter was issued in November 2002.  He 
perfected an appeal via the submission of a timely VA Form 9 
in December 2002.  

In the June 2005 Board decision discussed above, the Board 
remanded the issue of entitlement to service connection for 
residuals of a right wrist injury for additional evidentiary 
development.  The Board also remanded several additional 
issues, including entitlement to service connection for low 
back disability, for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Following the issuance of the Statement of the Case in March 
2006, the appellant submitted a VA Form 9 on which he 
indicated that he wished to appeal only the issue of 
entitlement to service connection for a low back disability.  
In light of this procedural history, the issues currently 
before the Board are as set forth on the cover page of this 
decision.  

In that regard, the Board notes that the appellant has made 
reference to numerous other conditions, including 
hypertension, posttraumatic stress disorder (PTSD), hepatitis 
C, and a substance abuse disorder, which he claims stem from 
his period of service in the U.S. Army from October 19, 1988, 
to May 28, 1991.  Although these specific claims are not 
currently on appeal before the Board, in light of the 
decision below, the appellant is again advised that the 
character of his discharge is a bar to his receipt of VA 
benefits, including Chapter 17 health care benefits, based on 
his period of service from October 19, 1988, to May 28, 1991.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.360 (2009).  In other words, he is not entitled to VA 
disability compensation or health care for any disability 
stemming from his period of service in the U.S. Army from 
October 19, 1988, to May 28, 1991.  

The Board also notes that the appellant is incarcerated and 
is apparently not scheduled for release in the near future.  
The appellant and his attorney are advised that in the event 
service connection is established for a disability stemming 
from another period of active service, such as a period of 
ACDUTRA, VA pays a reduced rate of compensation to recipients 
who are incarcerated for more than 60 days for conviction of 
a felony, as is the appellant.  38 C.F.R. § 3.665 (2009).  

Additional matters

There has apparently been some confusion on the part of the 
appellant's attorney regarding the scope of his 
representation of the appellant.  In a June 2006 letter, the 
appellant's attorney indicated that he did not represent the 
appellant with respect to the issue of entitlement to service 
connection for a low back disability.  Since that time, 
however, the appellant's attorney has repeatedly submitted 
evidence and argument regarding the issue of service 
connection for a low back disability.  The Board further 
notes that neither the fee agreement between the appellant 
and his attorney, nor the VA Form 21-22a signed by both 
parties, limits his representation or otherwise excludes the 
issue of service connection for a low back disability.  Thus, 
the Board will proceed with consideration of all of the 
issues as set forth on the cover page of this decision.  

The Board also notes that on a December 2002 VA Form 9, the 
appellant requested a Board hearing at the RO.  In November 
2004, however, the appellant cancelled his hearing request, 
advising VA that he would be unable to attend in light of his 
incarceration.  The appellant remains incarcerated.  Absent a 
further hearing request from the appellant or his attorney, 
the Board will proceed with consideration of the appeal, 
based on the evidence of record.  


FINDINGS OF FACT

1.  The appellant's period of active service in the U.S. Army 
from October 19, 1988, to May 28, 1991, was terminated by a 
bad conduct discharge.  

2.  The appellant's actions leading to his bad conduct 
discharge constituted willful and persistent misconduct and 
he was not insane at the time he committed the offenses that 
led to his discharge.  

3.  Although service treatment records document complaints of 
low back pain during the appellant's period of active service 
from October 19, 1988, to May 28, 1991, the character of his 
discharge from that period is a bar to his entitlement to VA 
benefits, including healthcare benefits under Chapter 17, 
U.S. Code.  

4.  Although the appellant sustained a right wrist injury 
during a period of active service in July 1985, the most 
probative evidence indicates any current right wrist 
complaints or abnormalities are not causally related to that 
in-service injury.  


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is a bar to 
his receipt of VA benefits for the period of service from 
October 19, 1988, to May 28, 1991, including health care 
benefits under Chapter 17, Title 38, United States Code.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.354, 3.360 (2009).

2.  The criteria for service connection for a low back 
disability, including for VA health care purposes, have not 
been met.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 
3.12, 3.13, 3.354, 3.360 (2009).

3.  A right wrist disability was not incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In July and 
September 2009 letters, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim for basic eligibility for VA benefits based on a 
period of service from October 19, 1988, to May 28, 1991, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  These letters 
included copies of the applicable regulations pertaining to 
character of discharge (38 C.F.R. § 3.12) and determinations 
of insanity (38 C.F.R. § 3.354).  See Dennis v. Nicholson, 21 
Vet. App. 18 (2007).  

The appellant has also been repeatedly advised of the 
information and evidence needed to substantiate a claim of 
service connection, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  See e.g. letters of August 2005 and December 2006.  
The fact that the notice did not address either the relevant 
rating criteria or effective date provisions is harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although these letters were not issued prior to the initial 
decision on the claims, since issuing these letters, the RO 
has reconsidered the appellant's claims, most recently in the 
October 2009 Supplemental Statement of the Case.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano 
v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  

The Board further notes that the appellant is represented by 
counsel, who is well aware of the requirements of the VCAA 
and the elements needed to substantiate the appellant's 
claims.  Indeed, he has made numerous submissions on behalf 
of the appellant during the course of this appeal.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that 
VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton, 20 Vet. App. at 438 
(noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  For the reasons discussed above, the Board 
finds that no further notice action is necessary in order to 
satisfy VA's duties to the appellant under the VCAA.  

Here, the Board notes that it has considered the contentions 
of the appellant's attorney to the effect that VA failed to 
provide the appellant with due process by "improperly 
generating" the August 2001 administrative decision.  See 
e.g. November 2009 letter noting that "[i]t is the veteran's 
long held position that that Administrative Decision 
constituted a per se denial of Due Process.").  As best the 
Board can discern, the appellant's attorney contends that the 
August 2001 administrative decision was "improperly 
generated" and "a per se denial of due process" because VA 
purportedly failed to follow procedures set forth in the 
Adjudication and Procedure Manual.  Specifically, the 
appellant's attorney claims that VA failed to notify the 
appellant as to

(1) The reason why a character of discharge 
determination was necessary; (2) the criteria that 
was going to be used to make the determination; nor 
did it explain and cite the applicable VA 
regulations; it did not state that (3) That VA had 
asked the service department for a report or 
information about the discharge proceedings; (4) 
The claimant's right to submit any evidence, 
contention or argument bearing on the issue; (5) 
The claimant's right to request a personal hearing 
prior to the determination, or (6) That if the 
claimant does not reply within 60- days, VA will 
assume he or she has no additional evidence to 
submit and does not desire additional time for 
presentation of the case."

See Appellant's Brief of February 2006.

Despite the contentions of the appellant's attorney, the 
Board observes that the record on appeal shows that in 
October 1999, VA provided the appellant with a letter 
expressly discussing each of the elements noted above.  
Indeed, upon receipt of this letter, the appellant provided 
several lengthy responses.  

The appellant's attorney has also complained that the 
appellant has not been provided with the August 2001 
administrative decision, characterizing it as "secret."  He 
claims that the appellant "has never been provided, or even 
notified of the effect, or existence of, administrative 
decisions on his case.  All he ever got were rating decisions 
saying they were relying on administrative decisions."  See 
letter of January 2007.  The Board notes, however, that both 
the appellant and his then representative were duly notified 
of the RO's determination in an August 2001 letter.  Indeed, 
his disagreement with those decisions formed the basis for 
this appeal.  Moreover, the Board reminds the appellant's 
attorney that he has been provided with a complete copy of 
the appellant's claims folder, including the August 2001 
Administrative Decision.  See e.g. VA letter of August 16, 
2005, enclosing copy of the appellant's claims file.  

In view of the foregoing, the Board finds that the 
contentions of the appellant's attorney are without legal or 
factual merit.  See also Model Rules of Professional Conduct 
R. 3.1 ("A lawyer shall not bring or defend a proceeding ... 
unless there is a basis in law and fact for doing so that is 
not frivolous, which includes a good faith argument for an 
extension, modification, or reversal of existing law.").  He 
has identified no other due process deficiency or otherwise 
explained how the appellant has been prejudiced by the 
alleged due process deficiencies.  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In that 
regard, the Board notes that the appellant claims that he was 
enrolled in a drug and alcohol treatment program sometime 
between 1989 and 1991.  The appellant's attorney has 
complained that VA has not attempted to obtain these records.  
A review of the record, however, indicates that the RO has 
requested complete service treatment records corresponding to 
the appellant's period of active service.  As discussed 
below, the service treatment records provided by the service 
department include records documenting the appellant's 
participation in a substance abuse treatment program from May 
to August 1989.  Nonetheless, in light of the appellant's 
contentions, the RO asked him to provide additional 
information regarding his claimed drug and alcohol treatment, 
including specific locations and dates, but he failed to 
respond.  See 38 C.F.R. § 3.159(c)(1)(i) (a claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records by providing enough information to identify 
and locate the existing records).  

Absent additional information from the appellant, the Board 
finds that no further duty to assist is required.  In any 
event, the Board observes that any additional records 
documenting treatment for drug and alcohol abuse during 
service are not critical to the appeal.  Although the 
appellant argues that his drug addiction caused him to engage 
in the actions which resulted in his bad conduct discharge, 
VA's General Counsel has held that behavior which is 
generally attributable to a substance abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  See VAOPGCPREC 20-97.  Thus, 
there is no indication that any additional records 
documenting treatment for drug or alcohol abuse in service 
would aid in substantiating his claim.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009) 
(VA has a duty to assist claimants in obtaining relevant 
evidence needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  

The Board also finds that additional efforts are not required 
to obtain records corresponding to recent treatment of the 
appellant's low back.  See e.g. VA Form 21-4142 and VA Form 
21-4138, dated November 26, 2008.  The record on appeal 
reveals that pursuant to the Board's March 2009 remand 
instructions, the RO has made two requests for such records, 
with no response from the provider.  See 38 C.F.R. § 
3.159(c)(1) (providing that with respect to obtaining records 
not in the custody of a Federal department or agency, such as 
records from private medical care providers, VA is obligated 
to make reasonable efforts to obtain such records.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request).  

Regardless, the appellant claims that his current low back 
disability stems from his period of active duty in the U.S. 
Army from October 19, 1988, to May 28, 1991.  As set forth 
below, the character of his discharge is a bar to his receipt 
of VA benefits stemming from that period.  Thus, there is no 
reasonable possibility that records documenting recent 
treatment for a low back disability would aid in 
substantiating the claim.  

Finally, the Board notes that the appellant has recently 
identified records of recent treatment for major depressive 
disorder at the Texas Department of Criminal Justice.  Again, 
the record on appeal reveals that the RO has made two 
requests for such records, with no response from the 
provider.  38 C.F.R. § 3.159(c)(1).  Thus, no additional duty 
to assist is required.  Moreover, the Board finds that given 
the criteria at issue in this case, there is no reasonable 
possibility that records documenting recent treatment for 
major depressive disorder would aid in substantiating the 
claim.  See e.g. Zang v. Brown, 8 Vet. App. 246, 254 (1995) 
(requiring evidence establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge). 

The record on appeal also shows that the appellant has been 
afforded a VA medical examination in connection with his 
claim of service connection for a right wrist disability.  38 
C.F.R. § 3.159(c) (4) (2009).  The Board finds that the 
examination is adequate.  The opinion was provided by a 
qualified medical professional and was predicated on a full 
reading of all available records.  The examiner also provided 
a very detailed rationale for the opinion rendered, with 
reference to the most pertinent evidence in the claims file.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

Service personnel records show that the appellant was a 
member of the Texas Army National Guard from February 21, 
1985, to April 28, 1987; and from April 30, 1987, to October 
18, 1988.  

During his first period of service in the National Guard, the 
appellant attended basic training from June 7 to August 2, 
1985.  Medical records corresponding to this period of 
service show that in July 1985, he sought treatment after he 
sustained a hyperextension injury of the right wrist.  X-ray 
studies showed a questionable fracture of the ulnar styloid 
or distal radius and he was referred for orthopedic 
evaluation.  After orthopedic evaluation, the appellant was 
diagnosed as having a right wrist sprain and was given a 
canvas wrist splint.  On follow-up examination in August 
1985, he had no complaints.  Range of motion of the right 
wrist was full and there was no pain or swelling evident.  
The appellant was returned to duty.  

The record on appeal contains an NGB Form 22, Report of 
Separation and Record of Service, indicating that the 
appellant was discharged from the Texas Army National Guard 
on April 28, 1987, the date of expiration of his terminal 
date of Reserve/Military service obligation.  His discharge 
from this period of service was "uncharacterized" due to 
his failure to complete his initial active duty for training 
within 360 days.  See 38 C.F.R. §§ 3.12(k)(1), 3.14 (2009) 
(providing that service terminated by certain uncharacterized 
discharges is valid unless voided by the service department).  

During his second period of service in the Texas Army 
National Guard, the appellant underwent a medical examination 
in April 1987, at which he reported a history of a right 
wrist fracture in 1985.  On examination, range of motion of 
the right wrist, including flexion and extension, was to 80 
degrees, within normal limits.  See 38 C.F.R. § 4.71a, Plate 
I.  No other pertinent complaints or abnormalities were 
recorded.  

Personnel records show that during his second period of 
service in the National Guard, the appellant had a period of 
active duty for training from August 19 to November 17, 1987.  
The record on appeal contains no indication that the 
appellant sustained or was treated for any injury or disease 
during this period and he has not contended otherwise.  The 
appellant was discharged from the Texas Army National Guard 
on October 18, 1988, to enlist in another component of the 
Armed Forces.  The character of this period of service was 
honorable.  

The appellant subsequently served on active duty in the U.S. 
Army from October 19, 1988, to May 28, 1991.  As set forth 
above, he received a bad conduct discharge, pursuant to a 
special court-martial, for wrongfully distributing marijuana; 
wrongfully and unlawfully making a false statement under 
oath; and of disrespectful language to a non-commissioned 
officer.  

In pertinent part, service treatment records corresponding to 
the appellant's period of active service show that at a April 
1988 military enlistment medical examination, he reported 
that he had limited motion in his right wrist due to a 1985 
injury he sustained during basic training in the National 
Guard.  On clinical evaluation, however, the appellant's 
upper extremities were normal.  The appellant denied a 
history of recurrent back pain and his spine was normal.  The 
examiner also noted that the appellant had a several month 
history of multiple drug abuse, including marijuana and 
cocaine, having last used two days prior.  No additional 
psychiatric abnormalities were identified on clinical 
evaluation.  

In-service treatment records show that in May 1989, the 
appellant received substance abuse treatment; an intake 
screening noted that the appellant used cannabis and alcohol.  
He was placed on Antabuse in August 1989.  A November 1989 
progress report noted that the appellant had completed the 
program, and the counselor assessed the appellant's progress 
during rehabilitation as fair.  The recommendation to the 
commander was retention on active duty.  

On several occasions between September 1989 and June 1990, 
the appellant was seen in connection with his complaints of 
low back pain.  The assessments included mechanical low back 
pain and muscle strain.  

In July 1990, the appellant underwent a military separation 
medical examination.  At that time, his spine and upper 
extremities were normal.  Psychiatric evaluation was also 
normal.  In May 1991, the appellant received a bad conduct 
discharge, as a result of a conviction by Special Court-
Martial.  

In October 1999, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for a disability which he claimed stemmed from his 
period of active duty in the U.S. Army.  He later amended his 
application to include service connection for a right wrist 
disability and a low back disability.  With respect to his 
right wrist disability, the appellant indicated that he has 
sustained a fracture of his right wrist during basic training 
in 1985 and currently had recurring pain and limited motion.  
With respect to his low back disability, the appellant 
claimed that he injured his back in September 1989.  

In an October 1999 statement, the appellant sought to explain 
the events that led to his bad conduct discharge.  He claimed 
that being placed in a foreign country at a young age 
precipitated the following events:  He married a German 
citizen who introduced him to the "fast life"; he got 
addicted to drugs and alcohol; he was sent to a 
rehabilitation program, and it failed to help; and the 
appellant sold drugs to support his addiction.  The appellant 
asserted that he had been mentally and physically sick.  He 
stated that after the special court martial, he had been 
informed that the bad conduct discharge would "automatically 
be upgraded to general under honorable conditions," which 
never happened.  The appellant pointed to his other 
successful periods of service, including that with the 
National Guard.  

In a May 2000 correspondence, the appellant asserted several 
reasons that he believed illustrated his discharge was not 
dishonorable.  He stated that his average conduct and 
efficiency ratings, as well as behavior/proficiency marks, 
were good.  The appellant stated that he had received awards 
and decorations from his prior service with the National 
Guard.  He maintained that at twenty years old, he was too 
immature to be sent to Germany, and he had a lack of 
judgment.  He also claimed that his personal problems had 
impaired his ability to serve, including alcohol and drug 
addiction which "eventually led to my crimes."  He also 
indicated that his record would indicate "only isolated or 
minor offenses."

In a subsequent May 2000 statement, the appellant indicated 
that he was "not that same person 10 years ago."  He 
indicated that he now loved God and was drug and alcohol 
free.  In support of his contentions, the appellant submitted 
several certificates indicating that he had completed various 
courses-including Studies in the Bible, Credentials of 
Ministry, Experiencing God, and Landscape Management-
apparently during a post-service period of incarceration.  

In support of the appellant's claim, the RO contacted the 
service department for verification of his service.  In 
response to the RO's request, the service department verified 
that the appellant had periods of active service as follows:  
from June 7, 1985 to August 2, 1985, although the character 
of his discharge was unknown; from August 19, 1987, to 
November 17, 1987, with an honorable discharge; and from 
October 19, 1988, to May 28, 1991, with other than honorable 
discharge.  

In March 2001, the Army Board for Correction of Military 
Records denied the appellant's request to upgrade his bad 
conduct discharge.  In its decision, the BCMR noted that the 
appellant's military records showed that in May 1990, he had 
been convicted by a special court-martial of wrongfully 
distributing marijuana; wrongfully and unlawfully making a 
false statement under oath; and, of disrespectful language to 
a non-commissioned officer.  He was sentenced to a bad 
conduct discharge, confinement for 75 days, and a reduction 
to private/E-1.  His conviction was affirmed by the Court of 
Military review and his sentence approved.  After reviewing 
the record, the BCMR found that trial by court martial had 
been warranted by the gravity of the offenses with which the 
appellant had been charged.  It was also determined that the 
appellant's conviction and discharge were effected in 
accordance with applicable law and regulation, and that his 
rights had been fully protected throughout the separation 
process.  

In support of the appellant's claims, the RO has received 
post-service clinical records, dated from 1996 to 2008.  In 
pertinent part, these records show that in January 1997, the 
appellant was noted to have carpal tunnel syndrome of the 
right wrist.  The following month, he received wrist splints 
for carpal tunnel syndrome in January and February 1997.  
These records also include notations of chronic low back pain 
and a diagnosis of degenerative disc disease.  

Records from the Social Security Administration include a 
September 2005 medical record noting complaints of back pain, 
which the appellant reported stemmed from a 1991 in-service 
injury.

In May 2007, the appellant submitted lay statements from 
individuals who indicated that during the period from 1993 to 
1996, the appellant complained of back pain and had 
difficulty working with his right hand due to his wrist.

The appellant was afforded a VA medical examination in April 
2008.  The claims folder was provided to the examiner for 
review in connection with the examination.  In reviewing the 
record, the examiner specifically referenced service 
treatment records corresponding to the appellant's 
hyperextension injury of the right wrist in 1985.  The 
examiner further reviewed the post-service record on appeal, 
including records showing treatment for carpal tunnel 
syndrome in 1997.  After examining the appellant, reviewing 
the results of X-ray studies, and taking his medical history, 
the examiner concluded that it was less likely as not that 
the appellant's current right wrist complaints were related 
to an in-service injury.  The examiner explained that the 
appellant had sustained a wrist sprain in the service.  The 
appellant currently exhibited some residuals of an old health 
fifth metacarpal fracture, which was not incurred during 
service.  There was no evidence of arthritis or posttraumatic 
changes in the radius, ulna, proximal or middle rows of the 
carpal bones consistent with a wrist injury.  


Applicable Law

In general, a claim for VA disability benefits has the 
following five elements:  (1) veteran status; (2) existence 
of a disability; (3) service connection of the disability; 
(4) degree of disability, and (5) effective date of the 
disability.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed.Cir.2000).

A "veteran" is "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2009).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).

A discharge or release because of one of the following 
offenses is considered to have been issued under 
"dishonorable" conditions, unless it is found that the 
person was insane at the time of committing the offense 
causing such a discharge:  (1) acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
mutiny or spying; (3) an offense involving moral turpitude.  
This includes, generally, conviction of a felony; (4) willful 
and persistent misconduct.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious; (5) homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty.  38 C.F.R. § 3.12(d) 
(2009).  

VA regulations provide that an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354 
(2009).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2009).

With certain exceptions, health-care and related benefits 
authorized by Chapter 17 of Title 38, United States Code, 
shall be furnished for any disability incurred in or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions.  
Specifically, they may not be furnished for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b) (2009).  In making 
determinations of health-care eligibility, the same criteria 
will be used as is now applicable to determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360(c) (2009). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

This evidentiary presumption does not extend to those who 
claim service connection based on a period of active or 
inactive duty for training.  Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (1999) vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001) (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim."); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).


Analysis

Whether the appellant is basically eligible for VA benefits 
based on a period of service from October 19, 1988, to May 
28, 1991.

After carefully reviewing the record, the Board finds that 
the character of the appellant's discharge is a bar to his 
receipt of VA benefits for the period of service from October 
19, 1988, to May 28 1991, including health care benefits 
under Chapter 17.  

The record clearly shows that the appellant was convicted by 
a special court-martial of three counts of illegal acts:  
wrongfully distributing marijuana; wrongfully and unlawfully 
making a false statement under oath; and, of disrespectful 
language to a non-commissioned officer.  He was sentenced to 
a bad conduct discharge and his conviction was affirmed by 
the Court of Military Review and his sentence approved.  

In the decision on appeal, the RO determined that the 
appellant's discharge was dishonorable for VA purposes, it 
has been issued due to an offense of moral turpitude, i.e. 
conviction of a felony.  See 38 C.F.R. § 3.12(d)(3).  Neither 
the appellant nor his attorney has argued otherwise.  The 
Board further finds that the appellant's actions leading to 
his bad conduct discharge constituted willful and persistent 
misconduct.  38 C.F.R. § 3.12(d)(4).  

In Camarena v. Brown, 6 Vet. App. 565, 568 (1994), as in the 
instant case, the claimant was discharged from service as a 
consequence of a special court-martial that adjudged a bad 
conduct discharge for three offenses and his subsequent 
efforts to have his discharge upgraded by the military were 
denied.  The Board determined that the appellant's bad 
conduct discharge was dishonorable, as it was issued due to 
willful and persistent misconduct.  The Court upheld the 
Board's decision, finding the applicable regulation to be 
valid and noting that "it is abundantly clear that Congress 
did not say or intend to say that only those receiving 
'dishonorable discharges' would be denied veteran status."

As was the case in Camarena, the appellant was convicted of 
multiple counts of intentional acts, clearly constituting 
misconduct that was both willful and persistent.  The Board 
has considered that the applicable regulation provides that a 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  In this case, however, the 
Board finds that the multiple offenses for which the 
appellant was convicted are certainly not minor, as evidenced 
by the serious sentence adjudged.  Indeed, the Board observes 
that the BCMR specifically found that trial by court martial 
had been warranted by the gravity of the offenses with which 
the appellant had been charged.  See also Stringham v. Brown, 
8 Vet. App. 445, 448 (1995) (noting that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance . . . could not constitute 
a minor offense").  

The Board has also considered whether the appellant was 
insane at the time he committed the offenses that led to his 
discharge.  In that regard, the Board notes that the 
appellant has contended that he was immature and/or impaired 
due to drug and alcohol abuse.  VA's General Counsel, 
however, has held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior for purposes of 38 C.F.R. § 3.354(a).  See 
VAOPGCPREC 20-97 (May 22, 1997).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

Additionally, the Board notes that the appellant's service 
treatment records are negative for any indication that he was 
insane at the time he committed the acts leading to his 
discharge.  The Board notes that at his July 1990 military 
separation medical examination, psychiatric evaluation was 
normal.  Despite a careful review of the record, the Board 
finds that there is no probative evidence establishing that 
the appellant was insane at the time of the offenses in 
question.  Zang v. Brown, 8 Vet. App. 246, 254 (1995); see 
also Stringham, 8 Vet. App. at 449 (holding that the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses).  

The evidence submitted by the appellant, detailing his post-
service endeavors involving education etcetera, have been 
considered.  This evidence, however, is separate from the in-
service behavior that precipitated the bad conduct discharge, 
and does not have a retroactive impact on the fact of the 
appellant's willful and persistent misconduct while in the 
military.

Also, the appellant's statements regarding the value of his 
service with the National Guard have been considered.  Again, 
any meritorious behavior from one period of service does not 
impact behavior during a separate period of service, and does 
not mitigate the presence of willful and persistent 
misconduct detailed in appellant's service records.  

Accordingly, for the reasons and bases expressed above, the 
Board finds that the appellant's discharge from his period of 
active service from October 19, 1988, to May 28, 1991, is 
considered to have been issued under dishonorable conditions, 
due to his willful and persistent misconduct.  The 
appellant's character of discharge constitutes a bar to VA 
benefits, including health-care and related benefits 
authorized by Chapter 17 of Title 38, United States Code, for 
any disability from that period.  An exception is not 
warranted because the appellant was not insane at the time of 
the commission of the offense which led to his discharge.  

Entitlement to service connection for low back disability, 
including for VA health care purposes.

The appellant seeks service connection for a low back 
disability, which he claims was incurred during his period of 
active duty in the U.S. Army.  As set forth above, the 
character of the appellant's discharge from service is a bar 
to VA benefits, including health care under Chapter 17, for 
any disability stemming from the period of service from 
October 19, 1988, to May 28, 1991.  8 U.S.C.A. §§ 101, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2009).  
The evidence does not show, nor has the appellant ever 
contended, that he incurred a low back disability during a 
qualifying period of service with the Texas Army National 
Guard.  Thus, service connection for a low back disability, 
including for VA health care purposes, is denied.  

Entitlement to service connection for a right wrist 
disability, including for VA health care purposes.

The appellant also seeks service connection for a wrist 
disability, which he claims was incurred during basic 
training in 1985.  

As set forth above, the appellant's service treatment records 
confirm that he was treated for a right wrist injury in July 
1985.  This injury occurred during basic training with the 
Texas Army National Guard, a period of active duty for 
training.  

As noted above, however, that an injury occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.  In this case, while the service treatment 
records document a right wrist injury, a chronic right wrist 
disability was not identified.  Indeed, the Board observes 
that at a follow-up examination in August 1985, the appellant 
indicated that he had no complaints with respect to his right 
wrist.  Moreover, examination revealed full range of motion, 
with no pain or swelling.  The appellant was returned to 
duty.  

The Board further notes that the record on appeal does not 
show that any current right wrist disability is causally 
related to his in-service injury.  Indeed, the only probative 
evidence in this case which directly addresses the 
relationship between the appellant's in-service right wrist 
injury and a current right wrist disability is the April 2008 
VA medical opinion.  As noted above, the examiner concluded 
that it was less likely than not that the any current right 
wrist complaint is related to any in-service injury.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based his opinion on a 
review of the appellant's claims folder, including the most 
pertinent evidence therein, and provided a rationale for his 
opinion, with citation to the pertinent evidence.  Finally, 
the Board notes that there is no medical evidence of record 
which contradicts this medical opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions).

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a right wrist disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA benefits based on a period of service from 
October 19, 1988, to May 28, 1991, is denied.  

Entitlement to service connection for low back disability, 
including for VA health care purposes, is denied.  

Entitlement to service connection for a right wrist 
disability, including for VA health care purposes, is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


